Citation Nr: 1531935	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 2007, for a grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to waiver of overpayment of education benefits debt in the amount of $112.50.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1994 to July 1998, and from February 2002 to February 2004.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in relevant part, granted service connection for PTSD and assigned a 30 percent evaluation effective July 26, 2007.  In an April 2008 rating decision, the RO denied the claim for an earlier effective date for the grant of service connection.  

The Veteran perfected an appeal as to the issues of service connection for a left knee disability and a right toe disability which were denied in a May 2007 rating decision.  Subsequently, in a May 2013 rating decision, the RO granted service connection for a right toe condition and assigned a 10 percent disability evaluation effective November 30, 2006, and left knee condition and assigned a non-compensable evaluation effective November 30, 2006.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In December 2014, the Veteran filed a notice of disagreement with an August 2014 rating decision which denied the issues of service connection of lumbar spine disability, bilateral toe disabilities, and knee disability.  In a July 2015 letter, the RO indicated receipt of the Veteran's disagreement and explained the next steps in the appeal process.  Therefore, these issues are being worked by the RO and are not currently before the Board.

Additional records were associated with the claims folder since the issue currently on appeal was last adjudicated in May 2009.  However, none of these records are relevant to the claim currently on appeal and therefore it is not prejudicial for the Board to proceed with the issue without adjudication by the RO in the first instance. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of waiver of overpayment of education benefits debt in the amount of $112.50 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There was no informal or formal claim, or written intent to file a claim for service connection for PTSD prior to July 25, 2007. 


CONCLUSION OF LAW

The requirements for an effective date of July 25, 2007, but not earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In that letter the RO also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Veteran's claim for an earlier effective date for the grant of service connection for PTSD arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for the disability.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  Additionally, the resolution of an effective date claims depends primarily on what is in the claims file prior to and at the time of the claim and development of the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. 473.  The Veteran has not requested a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met. 

Earlier Effective Date

The Veteran seeks an effective date earlier than the currently assigned July 26, 2007, for the grant of service connection for PTSD.   

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran filed a claim for service connection for PTSD on July 25, 2007.  The electronic record as scanned in to VBMS does not include the back page of the document where the date stamp is customarily placed.  However, the Veteran dated the document July 25, 2007.  Service connection claim for PTSD was subsequently granted in a December 2007 rating decision with an effective date of July 26, 2007.  

The only records in the file prior to that time were a claim for service connection made in November 2006, which did not contain a claim for PTSD or any other psychiatric disorder.  Also of record were the Veteran's service treatment records and VA treatment records.  Of note, a March 2004 treatment record diagnosed PTSD based upon the Veteran's service, to include combat service in Iraq.

Although the Veteran was discharged from his second period of service in February 2004, he did not file a claim for service connection for PTSD (or any other disability) within one year of that date.  Although the Veteran filed a claim for various disabilities in November 2006, he did not file a claim for PTSD until July 2007.  In this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim on July 25, 2007, affording the Veteran the benefit of the doubt since a date stamp is not apparent from the copy placed in the electronic record.  There is no legal entitlement to an earlier effective date.   

The Board acknowledges the Veteran's contentions that he was unable to report to VA within one year of service discharge and that he had been treated in service for PTSD.  He also asserts that he was not counseled as to how or where to file a claim.  Although the Board is sympathetic to the Veteran, in accordance with VA regulations the earliest possible date that service connection can be granted under these circumstances is the later of the date of receipt of the claim or the date of entitlement, as he did not file a claim within one year of service discharge.  Here, the date of entitlement appears to be in 2004, but as no submission indicated an intent to file a claim for PTSD until July 25, 2007, no earlier effective date can be assigned.  Accordingly, the Board finds that the criteria for an effective date of July 25, 2007, for the grant of service connection for PTSD is appropriate.  38 C.F.R. 
§§ 3.102; 3.400(q)(2) (2014).


ORDER

Entitlement to an effective date of July 25, 2007, but not earlier, for a grant of service connection for PTSD is granted.  


REMAND

Concerning the issue of waiver of overpayment of education benefits debt in the amount of $112.50, in November 2014 the Veteran filed a notice of disagreement with a November 12, 2014, denial of the claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO to issue a statement of the case addressing this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC concerning the issue of waiver of overpayment of education benefits debt in the amount of $112.50.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2014).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


